     6:19-cv-00266-RAW-SPS Document 39 Filed in ED/OK on 06/17/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA


LOUIS D. CRAFT, JR.,                          )
                                              )
                             Plaintiff,       )
                                              )
v.                                            )          No. CIV 19-266-RAW-SPS
                                              )
RAYMOND BYRD, et al.,                         )
                                              )
                             Defendants.      )

                                 OPINION AND ORDER

        On August 14, 2019, Plaintiff filed this civil rights action pursuant to 42 U.S.C. §

1983, alleging his constitutional rights were violated during his incarceration at Oklahoma

State Penitentiary (OSP) in McAlester, Oklahoma, and at Cimarron Correctional Facility in

Cushing, Oklahoma. After the OSP defendants filed a motion to dismiss / motion for

summary judgment (Dkt. 29), the Court granted Plaintiff’s three motions for an extension

of time to respond to the motion (Dkts. 30, 31, 33, 34, 36, 37). He did not file a response.

        On April 16, 2020, however, Plaintiff filed a motion to dismiss this lawsuit without

prejudice to refiling on or before October 1, 2020 (Dkt. 38). While Plaintiff may voluntarily

dismiss this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(2), the Court will not

set a deadline for refiling the complaint. Plaintiff must follow the applicable Federal Rules

of Civil Procedure, state law, and this Court’s Local Civil Rules with respect to filing

deadlines.

        ACCORDINGLY, Plaintiff’s motion to dismiss this action without prejudice (Dkt.
 6:19-cv-00266-RAW-SPS Document 39 Filed in ED/OK on 06/17/20 Page 2 of 2



38) is GRANTED, and this action is DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED this 17th day of June 2020.
